Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.321   Page 1 of 40




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 ERIC ESSHAKI, as candidate for                 2:20-CV-10831-TGB
 United States Congress and in his
 individual capacity;
 MATT SAVICH, as candidate for
 the Forty-Seventh District Court,        ORDER GRANTING MOTION
 Oakland County, Michigan and in             FOR PRELIMINARY
 his individual capacity;                      INJUNCTION
 DEANA BEARD, as candidate for
 the Third Circuit Court Judge,
 Regular Term, Non-Incumbent
 Position in Wayne County and in
 her individual capacity.

                   Plaintiffs,

       vs.

 GRETCHEN WHITMER,
 Governor of Michigan;
 JOCELYN BENSON, Secretary of
 State of Michigan; and
 JONATHAN BRATER, Director of
 the Michigan Bureau of Elections,
 in their official capacities,

                   Defendants.


      In normal times, a candidate for United States Congress in

Michigan’s Eleventh Congressional District must collect one thousand

signatures from registered voters in order to have his or her name appear

                                      1
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                  PageID.322       Page 2 of 40




on the primary ballot. Candidates typically gather these signatures door-

to-door, or in high-traffic public places like outside malls, grocery stores,

crowded school or community events, public rallies, or places of worship.

Under Michigan’s statute, the signatures are due on the fifteenth

Tuesday before the August 4th primary. This year, signatures are due

on April 21, 2020.

        Unfortunately, these are not normal times. On March 10, 2020,

Michigan Governor Gretchen Whitmer declared a state of emergency

based on the serious threat to public safety posed by the COVID-19 or

“coronavirus” pandemic.               In less than four months, since the first

reported case of the disease on American soil in January,1 this highly

contagious novel virus has taken the lives of more than thirty-four

thousand Americans, of whom more than two thousand were residents of

the State of Michigan.2 In addition to causing thousands of deaths, the

pandemic has upended the daily routines of hundreds of millions as they




1Michelle L. Holshue, et al., First Case of 2019 Novel Coronavirus in the United States, 382 New Eng.
J. Med. 929 (2020).

2  Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times (Apr. 19, 2020),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last accessed Apr. 19, 2020).


                                                 2
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                  PageID.323       Page 3 of 40




sheltered at home, causing one in four small businesses to close,3 and 22

million Americans to lose their jobs.4 Since March 23, 2020, pursuant to

Executive Order 2020-21, the State of Michigan has been on lockdown:

all nonessential in-person work has been prohibited, as have all public

and private gatherings of persons not part of the same household. Malls

are closed, schools and churches have moved to social media solutions

such as Zoom, and any candidate trying to canvass door-to-door to

attempt to gather signatures today would be committing a misdemeanor

offense.

       Yet, the State insists on enforcing the signature-gathering

requirements as if its Stay-at-Home Order responding to the ongoing

pandemic had no impact on the rights of candidates and the people who

may wish to vote for them. The plaintiff5 in this matter, Eric Esshaki, is

running       for     United       States      Congress        in    Michigan’s         Eleventh


3  Special Report on Coronavirus and Small Business, U.S. Chamber of Comm. & MetLife, Apr. 3,
2020.

4 Heather Long, U.S. now has 22 million unemployed, wiping out a decade of job gains, Wash. Post
(Apr. 16, 2020),       https://www.washingtonpost.com/business/2020/04/16/unemployment-claims-
coronavirus/?outputType=amp.

5Since oral argument on April 15, 2020, the Court has granted emergency motions to intervene from
two additional plaintiffs, Mr. Savich and Ms. Beard. Both allege that their legal positions are
substantively identical to Mr. Esshaki, but because of the emergency nature of these proceedings,
Defendants have not yet had opportunity to respond to Mr. Savich’s or Ms. Beard’s allegations
specifically. Accordingly, this Order focuses primarily on Mr. Esshaki’s arguments, and refers to him
as “Plaintiff”.
                                                 3
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.324   Page 4 of 40




Congressional District. He states that he has gathered more than seven

hundred of the one thousand signatures he needs to get on the primary

ballot. He contends that because of the Stay-at-Home Order, he was

effectively prohibited from collecting the remaining three hundred

signatures he needed in time to meet the April 21 deadline, and that

consequently he will be barred from having his name appear on the

primary ballot. Under these unique historical circumstances, as will be

explained in detail below, the Court finds that the State’s actions in the

form of enforcing both the Stay-at-Home Order and the statutory ballot-

access requirements, operate in tandem to impose a severe burden on

Plaintiff’s ability to seek elected office, in violation of his First and

Fourteenth Amendment rights to freedom of speech, freedom of

association, equal protection, and due process of the law. Consequently,

the Motion for Preliminary Injunction will be granted.

      I.    BACKGROUND

      Plaintiff Eric Esshaki is a registered nurse and practicing attorney

running as a Republican candidate for United States Congress in

Michigan’s Eleventh Congressional District. Compl. ¶ 2, ECF No. 1,

PageID.2. He filed his statement of candidacy with the Federal Election


                                      4
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20               PageID.325      Page 5 of 40




Commission on October 31, 2019. Id. ¶ 18, PageID.5. He is required by

statute to collect one thousand valid signatures from registered voters by

April 21, 2020 to qualify to have his name placed on the August 4, 2020

primary ballot. Mich. Comp. Laws §§ 168.133, 168.544f (collectively “the

signature requirement”). By March 23, 2020, Esshaki’s campaign had

already collected approximately seven hundred signatures. Compl. ¶ 22,

ECF No. 1, PageID.6.

         On March 10, 2020, Michigan’s first two COVID-19 cases were

announced and Governor Gretchen Whitmer declared a state of

emergency. See Mich. Exec. Order 2020-4 (Mar. 10, 2020) (“State of

Emergency Declaration”). The State of Emergency Declaration cautioned

citizens that COVID-19 “is a respiratory disease that can result in serious

illness or death . . . and can easily spread from person to person.” Id. By

March 23, 2020, the number of diagnosed coronavirus cases in Michigan

had grown to more than nine hundred and thirteen6 and the Governor

signed Executive Order 2020-21 (the “Stay-at-Home Order”). The Stay-

at-Home Order suspended in-person non-essential commercial activities

and directed residents to “remain at home or in their place of residence


6    Daily    Counts,      Michigan.gov,       https://www.michigan.gov/coronavirus/0,9753,7-406-
98163_98173_99207---,00.html (last accessed Apr. 17, 2020).
                                               5
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                    PageID.326       Page 6 of 40




to the maximum extent feasible.” Mich. Exec. Order No. 2020-21 (Mar.

23, 2020). It also prohibited all “public and private gatherings of any

number of people” not part of a single household and ordered that persons

performing essential activities outside of their homes remain six feet

apart. Id. The Stay-at-Home Order does not contain any exception for

campaign workers. On April 9, 2020, the Governor signed a second

executive order extending the Stay-at-Home Order through the end of

April. See Mich. Exec. Order No. 2020-42 (Apr. 9, 2020). A violation of

the Stay-at-Home Order is a misdemeanor criminal offense. Id.; Mich.

Comp. Laws § 10.33.

       Plaintiff and the numerous candidates who have expressed an

interest in the outcome of this case7 maintain that the Stay-at-Home

Order has for all practical purposes denied them the opportunity to



7 The Court has received a number of amicus curiae briefs and motions to intervene from other
candidates who, like Plaintiff, say they have been unable to gather signatures because of the Stay-at-
Home Order. They include: Mr. Daniel Finley, a judicial candidate for Michigan’s Twenty-Second
Circuit (ECF No. 13), Mr. Matt Savich, a judicial candidate for Michigan’s Forty-Seventh District
Court (ECF No. 11), Ms. Deana Beard, a judicial candidate for Michigan’s Third Circuit Court (ECF
No. 17), and Mr. Kyle Kopitke, an independent presidential candidate (ECF No. 18). In addition, the
American Civil Liberties Union filed an amicus curiae brief in support of Plaintiff (ECF No. 15), and
Ms. Whittney Williams, a competitor of Mr. Esshaki also seeking to run as the Republican candidate
for United States Congress in Michigan’s Eleventh Congressional District, filed an amicus curiae brief
opposing relief for Plaintiff (ECF No. 21). The Court also received correspondence from Mr. Bob Carr,
a Republican candidate for U.S. Senate, who provided a list of candidates that he appeared to be citing
as similarly situated, but provided no evidentiary support for his claim. By separate order, the Court
will grant these pending motions to intervene and file amicus briefs, with the exception of the motion
of proposed Plaintiff Kopitke, because the relief he seeks differs significantly from that of the other
candidates.
                                                  6
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.327   Page 7 of 40




collect the signatures that they needed during the timeframe between

March 23 and April 21. Mot. for Prelim. Inj., ECF No. 2, PageID.50.

Plaintiff contends that the combination of the State’s strict enforcement

of statutory signature gathering requirements with the Governor’s Stay-

at-Home Order has placed a severe burden on his ability to run for elected

office—in violation of the freedom of speech, freedom of association, equal

protection, and due process rights guaranteed to him by the First and

Fourteenth Amendments. Compl. ¶ 46, ECF No. 1, PageID.11. Plaintiff

argues that the burden placed on him by the State’s actions is

unconstitutional because the State has neither a compelling interest in

enforcing the signature requirement, nor has it narrowly tailored its

ballot access requirements to effectuate any compelling interest it may

have. ECF No. 2, PageID.55.

      Defendants contend that enforcement of the signature requirement

in light of the Governor’s Stay-at-Home Order has only moderately

burdened Plaintiff’s ability to run for elective office. Defs. Resp., ECF

No. 6, PageID.112. Defendants argue that Plaintiff entered the race

relatively late, that he was not diligently collecting signatures before the

Stay-at-Home Order was issued, that he should have “doubled down” on


                                      7
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.328   Page 8 of 40




his signature-collection efforts during the period between the March 10th

State of Emergency Declaration and the March 23rd Stay-at-Home

Order, that he could have collected signatures by mail, and that even if

he fails to get on the ballot, he can always run as a write-in candidate.

Id. at PageID.110-12.

      Defendants assert that any burden placed on Plaintiff’s ability to

run for elective office by the enforcement of the State’s signature

requirements must be weighed against the State’s substantial interest in

ensuring that candidates have a significant modicum of support before

their names are printed on the ballot. Id. at PageID.113. Defendants

argue that a threshold showing of support through signature gathering

helps protect the integrity of the electoral process by limiting the number

of candidates on the ballot and avoiding voter confusion. Id. Defendants

further assert that the State has an interest in maintaining April 21,

2020 as the filing deadline because that date “ensur[es] that the

Secretary of State and her staff have sufficient time to canvass petitions,

provide a challenge period, and meet the ballot certification deadline,

which triggers final preparations for ballot printing by the counties.” Id.

at PageID.115.


                                      8
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.329   Page 9 of 40




      The Court heard oral argument on this motion on April 15, 2020,

utilizing the social media platform Zoom. At the hearing, both parties

referenced proposed remedies that each had submitted to the Court in

camera.     Plaintiff seeks an order reducing the required number of

signatures by forty percent, so that candidates would only need to collect

sixty percent of the required number. Defendants proposed postponing

the filing date to May 8, 2020, and offering candidates an approved

method to collect signatures by e-mail, and submit them using the

Internet, but they opposed any reduction in the required number of

signatures. The Court will consider these proposed remedies together

with the relevant facts and applicable law in reaching its decision.

      II.   LEGAL STANDARD

            a. Preliminary Injunction

      The Court must consider four factors when ruling on a motion for a

preliminary injunction: (1) the likelihood that the party seeking the

preliminary injunction will succeed on the merits of the claim; (2)

whether the party seeking the injunction will suffer irreparable harm

absent the injunction; (3) the probability that granting the injunction will

cause substantial harm to others; and (4) whether the public interest is


                                      9
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.330   Page 10 of 40




 advanced by the issuance of the injunction. Bays v. City of Fairborn, 668

 F.3d 814, 818-19 (6th Cir. 2012). No one factor is dispositive; rather the

 court must balance all four factors. In re De Lorean Motor Co., 755 F.2d

 1223, 1229 (6th Cir. 1985). A preliminary injunction is an extraordinary

 remedy that will only be granted if Plaintiff shows that circumstances

 clearly demand it. Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305

 F.3d 566, 573 (6th Cir. 2002).

        III. DISCUSSION

             a. Likelihood of Success on the Merits

        Under Michigan election law, candidates for certain elective offices

 must    comply    with   statutory   signature   gathering    requirements

 enumerated in Section 168.544f. Mich. Comp. Laws § 168.544f. The

 number of signatures required depends on the population of the district

 and whether or not that candidate is running as a member of a party.

 Mich. Comp. Laws § 168.544f.          Congressional candidates are also

 governed by Section 168.133, which sets the April 21, 2020 filing

 deadline. Mich. Comp. Laws § 168.133. Substantially similar statutes

 set April 21, 2020 as the petition filing date for other offices. See, e.g.,

 Mich. Comp. Laws § 168.93 (U.S. Senator); Mich. Comp. Laws § 168.93


                                      10
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.331   Page 11 of 40




 (judge of Circuit Court); Mich. Comp. Laws § 168.467b (judge of District

 Court).

       While there is no fundamental right to run for elective office, the

 Supreme Court has recognized that ballot access laws such as Sections

 168.133 and 168.544f “place burdens on two different, although

 overlapping, kinds of rights – the right of individuals to associate for the

 advancement of political beliefs, and the right of qualified voters,

 regardless of their political persuasion, to cast their votes effectively.”

 Williams v. Rhodes, 393 U.S. 23, 30-31 (1968). Ballot access restrictions

 affect candidates and individual voters alike because absent recourse to

 state-wide proposals or referenda, “voters can assert their preferences

 only through candidates or parties or both.” Lubin v. Panish, 415 U.S.

 709, 716 (1974). “By limiting the choices available to voters, the State

 impairs the voters’ ability to express their political preferences.” Ill.

 State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 184 (1979).

 As the Supreme Court explained in the seminal ballot access case of

 Anderson v. Celebrezze, 460 U.S. 780, 786 (1983), “the rights of voters and

 the rights of candidates do not lend themselves to neat separation; laws




                                      11
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.332    Page 12 of 40




 that affect candidates always have at least some theoretical correlative

 effect on voters.” (quoting Bullock v. Carter, 405 U.S. 134, 143 (1972)).

       When considering the constitutionality of ballot access laws, courts

 apply the framework established in Anderson, 460 U.S. at 780 as later

 refined in Burdick v. Takushi, 504 U.S. 428 (1992). Under the Anderson-

 Burdick framework, courts first look at the “character and magnitude of

 the asserted injury” to the plaintiff’s constitutional rights. Anderson, 460

 U.S. at 789. “When a state promulgates a regulation which imposes a

 ‘severe’ burden on individuals’ rights, that regulation will only be upheld

 if it is ‘narrowly drawn to advance a state interest of compelling

 importance’” Lawrence v. Blackwell, 430 F.3d 368, 373 (6th Cir. 2005)

 (quoting Burdick, 504 U.S. at 434). The analysis requiring that a state

 law be narrowly tailored to accomplish a compelling state interest is

 known as the “strict scrutiny” test.       If regulations enacted do not

 seriously burden a plaintiff’s rights, a state’s important regulatory

 interests   will   typically    be   enough     to    justify      “reasonable,

 nondiscriminatory restrictions.” Anderson, 460 U.S. at 788. Regulations

 falling somewhere in between—“i.e., regulations that impose a more-

 than-minimal but less-than-severe burden—require a ‘flexible’ analysis,


                                      12
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.333   Page 13 of 40




 ‘weighing the burden on the plaintiffs against the [s]tate’s asserted

 interest and chosen means of pursuing it.’” Ohio Democratic Party v.

 Husted, 834 F.3d 620, 627 (6th Cir. 2016) (quoting Green Party of Tenn.

 v. Hargett, 767 F.3d 533, 546 (6th Cir. 2014)). This level of review is

 called “intermediate scrutiny.”

                   i. Severity of the burden on Plaintiff

       In this case, Plaintiff is challenging neither the constitutionality of

 the State’s ballot access laws nor the Governor’s Stay-at-Home Order in

 isolation.   Rather, Plaintiff seeks relief because the two regulations,

 taken together, have prevented him from collecting enough signatures

 before the April 21, 2020 deadline to get his name on the primary ballot.

 See Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 586 (6th Cir.

 2006) (“Our inquiry is not whether each law individually creates an

 impermissible burden but rather whether the combined effect of the

 applicable election regulations creates an unconstitutional burden on

 First Amendment rights.”); Graveline v. Johnson, 336 F. Supp. 3d 801,

 810 (E.D. Mich. 2018) (considering “the ‘combined effect’ of the challenged

 regulations, rather than each statute’s requirement by itself”). Plaintiff

 argues that the burden put on him by the two regulations is severe,


                                      13
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                 PageID.334      Page 14 of 40




 necessitating a strict scrutiny analysis.                      ECF No. 1, PageID.11.

 Defendants contend that the burden is moderate, necessitating a

 “flexible” weighing of the burdens analysis, or “intermediate scrutiny.”

 ECF No. 6, PageID.110.

        Defendants proffer four separate reasons why the burden on

 Plaintiff is not severe. Upon close examination, none is convincing. First,

 Defendants argue that Plaintiff has not been diligent in collecting

 signatures because, at the time the March 23rd Stay-at-Home Order was

 issued, he had only collected seven hundred of the one thousand he is

 required to obtain.          ECF No. 6, PageID.110.                Defendants offer little

 evidence to support this assessment. The State refers to information

 available on its website showing a list of those candidates who have

 successfully met the current filing requirements.8                        But the relevant

 question pertains to those candidates who have declared their intentions

 to qualify for the ballot, but have not yet met the filing requirements at

 the time the Stay-at-Home Order went into effect. The State could have

 conducted a survey to determine where those candidates were in the

 signature collection process as of the date of the shut-down, but no such


 8       2020       Michigan       Candidate        Listing,  Mich.       Sec’y      of       State,
 https://miboecfr.nictusa.com/election/candlist/2020PRI_CANDLIST.html (last accessed Apr. 19, 2020).
                                                14
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.335   Page 15 of 40




 information has been proffered. It is not enough to merely assert that a

 candidate’s successful collection of seventy percent of the requisite

 signatures with twenty-nine days left to go is somehow evidence of

 dilatory behavior.    Moreover, during oral argument on this matter,

 Plaintiff indicated that he had campaign events planned for late March

 and April that had to be canceled after the Stay-at-Home Order was

 issued. Other candidates as well have submitted testimony that they

 likewise had planned to ramp up signature collection efforts in March

 and April, when warmer spring weather would accommodate outdoor

 activities and be more conducive to large social gatherings and door-to-

 door canvassing. See Bannister Decl. ¶ 10, ECF No. 15-2, PageID.273-

 74; Amicus Br. of Daniel P. Finley, ECF No. 13, PageID.212; Deana Beard

 Mtn. for Joinder, ECF No. 17, PageID.296; see also Jones v. McGuffage,

 921 F. Supp. 2d 888, 897 (N.D. Ill. 2013) (noting that burden on

 candidates increased when signature gathering period for special election

 was truncated by one-third and limited to “December and January—

 months during which weather in the Chicago area is particularly

 inclement and in which there are a dearth of large scale, outdoor, public

 events during which signature drives are most successful”).


                                      15
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20               PageID.336      Page 16 of 40




        Second, Defendants contend that the Governor’s March 10, 2020

 State of Emergency Declaration “should have acted as a wake-up call to

 Plaintiff and his staff to double-down on signature collection efforts”

 before the March 23, 2020 Stay-at-Home Order. ECF No. 6, PageID.111.

 This argument both defies good sense and flies in the face of all other

 guidance that the State was offering to citizens at the time.                             The

 Governor’s State of Emergency Declaration cautioned citizens that

 COVID-19 “is a respiratory disease that can result in serious illness or

 death . . . and can easily spread from person to person.”                       Mich. Exec.

 Order 2020-4 (Mar. 10, 2020). The next day, the State issued a press

 release urging citizens to “[r]educe in-person gatherings and activities,”

 “consider tele-work[ing]” and limit interactions with vulnerable

 populations.9       Instead of “doubling down” on door-to-door signature

 collection efforts between March 10th and March 23rd—increasing the

 risk that Plaintiff and his supporters could possibly be exposed to the

 COVID-19 virus by engaging in repeated close-contact with potential




 9State Recommends Community Mitigation Strategies to help slow the transmission of COVID-19 in
 Michigan, Michigan.gov (Mar. 11, 2020), https://www.michigan.gov/coronavirus/0,9753,7-406-98158-
 521463--,00.html.
                                               16
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.337   Page 17 of 40




 petition signers or unknowingly transmit it to others—prudence at that

 time counseled in favor of doing just the opposite.

       Third, Defendants argue that Plaintiff could have utilized a mail-

 based campaign to collect the remaining three hundred signatures he

 needed during the month-long shutdown.           ECF No. 6, PageID.111.

 Plaintiff counters that a mail campaign is both prohibitively expensive

 and of unproven efficacy. ECF No. 10, PageID.159. He also says that he

 tried it. Plaintiff states that on April 2, 2020, he sent one thousand

 petitions by mail at a cost of $1.75 each. ECF No. 10, PageID.159. And

 by April 14, 2020, the mail campaign had garnered a total of fifteen

 additional signatures—which, given the cost of the mailing, meant the

 equivalent of paying approximately $115 per signature. Id. At that rate,

 Plaintiff estimates that it would have cost him an additional $34,500 to

 gather the remaining three hundred signatures he needed.              See id.

 Indeed, if Plaintiff wanted to collect four hundred signatures in order to

 ensure a safety margin in the event any signatures were later found to

 be invalid, such a mailing would cost $45,000. Id; see also Deana Beard

 Mtn. for Joinder, ECF No. 17, PageID.296 (judicial candidate who

 estimates that a mail-only campaign for remaining signatures would cost


                                      17
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.338   Page 18 of 40




 her $216,450). A $34,500 expense is a significant financial burden for

 any congressional campaign. Further, the unforeseen nature of such an

 expense here surely magnifies its burden: no candidate, at the time they

 initially declared for office, could have anticipated that at the end of

 March, just when in-person signature collecting might be expected to be

 ramping up, there would arise the sudden need to switch to a mail-only

 signature campaign. While Plaintiff is not entitled to free access to the

 ballot, the financial burden imposed by an unforeseen but suddenly

 required mail-only signature campaign is far more than an incidental

 campaign expense or reasonable regulatory requirement.              For any

 candidate other than those with unusually robust financial means, such

 a last-minute requirement could be prohibitive. Compare Libertarian

 Party of Ky. v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016) (“the incidental

 costs of gathering signatures on petitions do not come close to exclusion

 from the ballot, and thus do not impose a severe burden on ballot access”)

 with Lubin, 415 U.S. at 718 (holding that a $701.60 filing fee is an

 unconstitutional burden on indigent candidate with no alternative

 mechanism to get his name on the ballot).




                                      18
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                     PageID.339       Page 19 of 40




        Furthermore, though the Court finds that a mail-only campaign for

 the remaining signatures would impose more than an incidental cost on

 Plaintiff and candidates like him, in the context of the COVID-19

 pandemic, the efficacy of a mail-based campaign is unproven and

 questionable at best.             Conducting an effective mail campaign in the

 current environment presents a significant hurdle. Such a mail-only

 signature gathering campaign assumes both a fully operational postal

 service and a public willing to walk to the mailbox, open physical

 envelopes, sign a petition, and deposit the envelope back into a mailbox

 or make a trip to the Post Office. Today, sadly, ample reasons exist to

 question the plausibility of each of those assumptions. For one, the

 United States Postal Service has itself been affected by the COVID-19

 virus: As of April 7, 2020, more than 386 postal workers have tested

 positive for the virus nationwide and mail delays have been confirmed in

 Southeast Michigan.10 Media reports extensively discuss the risks of

 contracting COVID-19 from mail, suggesting, at least anecdotally, that




 10 Justin P. Hicks, Michigan mail delivery slows as coronavirus hits postal service workers, Mlive (Apr.
 7,       2020),       https://www.mlive.com/public-interest/2020/04/michigan-mail-delivery-slows-as-
 coronavirus-hits-postal-service-workers.html.


                                                   19
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                       PageID.340        Page 20 of 40




 the issue may be of widespread public concern or even fear.11 Getting

 voters to return signatures by mail in normal times is difficult.12 In these

 unprecedented circumstances, the efficacy of a mail-only signature

 gathering campaign is simply an unknown.                                   Forcing candidates—

 through little fault of their own—to rely on the mails as their only means

 of obtaining signatures presents a formidable obstacle of unknown

 dimension.

         Fourth, Defendants contend that even if Plaintiff fails to gather

 sufficient signatures to have his name placed on the August ballot, he

 remains free to mount a write-in campaign, and like any write-in

 candidate, he would have that method of access to the ballot, which

 should be considered adequate.                      ECF No. 6, PageID.112.                    But this

 argument has already been rejected both by the Supreme Court and by a

 court in this district. Lubin, 415 U.S. 719 n.5 (“The realities of the

 electoral process . . . strongly suggest that ‘access’ via write-in votes falls




 11See, e.g., Nicola Twilley, You’ve Got Mail. Will You Get the Coronavirus?, N.Y. Times (Mar. 24, 2020),
 https://www.nytimes.com/2020/03/24/health/coronavirus-mail-packages.html.

 12 See Daniel Hays Lowenstein & Robert M. Stern, The First Amendment and Paid Initiative Petition
 Circulators: A Dissenting View and A Proposal, 17 Hastings Const. L.Q. 175, 206 (1989) (“Recipients
 are not likely to sign and return the petitions . . . . Whereas the course of least resistance in a shopping
 mall may be to sign when asked, signing and returning a petition by mail takes significantly more
 effort than throwing away the solicitation letter.”).
                                                     20
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.341   Page 21 of 40




 far short of access in terms of having the name of the candidate on the

 ballot.”); Anderson, 460 U.S. at 799 n.26 (“We have previously noted that

 [a write-in] opportunity is not an adequate substitute for having the

 candidate’s name appear on the printed ballot.”); Graveline, 336 F. Supp.

 3d at 811 (Roberts, J.) (same).

       The reality on the ground for Plaintiff and other candidates is that

 state action has pulled the rug out from under their ability to collect

 signatures. Since March 23, 2020, traditional door-to-door signature

 collecting has become a misdemeanor offense; malls, churches and

 schools and other public venues where signatures might be gathered

 have been shuttered, and even the ability to rely on the mail to gather

 signatures is uncertain—if not prohibitively expensive. Absent relief,

 Plaintiff’s lack of a viable, alternative means to procure the signatures

 he needs means that he faces virtual exclusion from the ballot. After

 considering Defendants’ arguments, this Court has little trouble

 concluding that the unprecedented—though understandably necessary—

 restrictions imposed on daily life by the Stay-at-Home Order, when

 combined with the ballot access requirements of Sections 168.133 and

 168.544f, have created a severe burden on Plaintiff’s exercise of his free


                                      21
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                  PageID.342      Page 22 of 40




 speech and free association rights under the First Amendment, as well

 as his due process and equal protection rights under the Fourteenth

 Amendment13—as expressed in his effort to place his name on the ballot

 for elective office. See Libertarian Party of Ky., 835 F.3d at 574 (“The

 hallmark of a severe burden is exclusion or virtual exclusion from the

 ballot.”). Accordingly, a strict scrutiny analysis is appropriate here. See,

 e.g., Faulkner v. Va. Dep’t. of Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25,

 2020) (applying strict scrutiny to candidate’s ballot access claim in light

 of state’s COVID-19 restrictions).

                      ii. Defendants’ interest in enforcing signature
                          requirements in light of the Stay-at-Home Order

        Because        the    State’s      signature       requirements,         operating        in

 conjunction with the Stay-at-Home Order, have imposed a severe burden

 on the First and Fourteenth Amendment rights of Plaintiff and other

 candidates in his position, such measures can be constitutionally justified

 only if they are “narrowly drawn to advance a state interest of compelling

 importance.” Burdick, 504 U.S. at 434.




 13Although Plaintiffs nominally invoke equal protection, due process, and the First Amendment, the
 specific interests they raise and the nature of their arguments involve First Amendment principles
 more closely than the equal protection rights of minor party or independent candidates. Accordingly,
 this Court, like the parties, will view the case mainly as implicating First Amendment rights.
                                                 22
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.343   Page 23 of 40




       Defendants argue that the State has two separate interests in

 enforcing Sections 168.133 and 168.544f.          First, the State has a

 substantial interest in ensuring that candidates have a significant

 modicum of support before their names are printed on the ballot. ECF

 No. 6, PageID.113. Second, the State has an interest in maintaining the

 filing deadline of April 21, 2020 because that date “ensur[es] that the

 Secretary of State and her staff have sufficient time to canvass petitions,

 provide a challenge period, and meet the ballot certification deadline,

 which triggers final preparations for ballot printing by the counties.” Id.

 at PageID.115.

       The Supreme Court has recognized that states have “an important

 interest in ensuring that candidates demonstrate a ‘significant modicum

 of support,’ before gaining access to the ballot, primarily in order to avoid

 voter confusion, ballot overcrowding, and frivolous candidacies.”

 Libertarian Party of Ky., 835 F.3d at 577 (quoting Jenness v. Fortson, 403

 U.S. 431, 442 (1971)).    Along with enforcing specific deadlines, both

 regulations are part and parcel of the State’s generalized interest in the

 orderly administration of elections. Mays v. LaRose, 951 F.3d 775, 787

 (6th Cir. 2020).


                                      23
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.344   Page 24 of 40




       Notably, Defendants do not explicitly contend in their brief that

 either of the State’s proffered interests in strict enforcement of the

 signature requirements rise to the level of a compelling state interest.

 See ECF No. 6, PageID.113-16. Rather, they see them as important

 government interests in the context of today’s pandemic that would pass

 the flexible intermediate scrutiny analysis. At oral argument, however,

 the State asserted that its interests were compelling, and the Supreme

 Court has found that ensuring that a candidate has a modicum of support

 before inclusion on the ballot can be a compelling state interest in other

 contexts. Munro v. Socialist Workers Party, 479 U.S. 189, 195 (1986) .

 Significantly though, with respect to Section 168.133’s April 21, 2020

 deadline, the State conceded at oral argument that the signature-

 gathering due date could be moved back to May 8, 2020 without

 significant impairment of the State’s interests. Clearly any interest in

 maintaining April 21, 2020 as the signature due date is not, in fact,

 compelling.

       But even assuming the State has a compelling interest in the need

 to ensure a modicum of support through the enforcement of the signature

 requirement, the regulatory means to accomplish that compelling


                                      24
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.345   Page 25 of 40




 interest are not narrowly tailored to the context of the COVID-19

 pandemic—as it would need to be to survive a strict scrutiny analysis.

 This is because under typical conditions, Plaintiff’s ability to obtain one

 thousand signatures from registered voters would be a valid indication

 that he has earned the “modicum of support” the Michigan Legislature

 deemed sufficient to appear on the ballot. When setting the requirement

 at one thousand signatures, the Michigan Legislature intended that

 candidates be allowed until April 21, 2020—under normal, non-pandemic

 conditions—to gather one thousand signatures using all of the

 traditionally effective means to do so. The March 23, 2020 Stay-at-Home

 Order, for reasons already discussed, effectively halted signature-

 gathering by traditional means, reducing the available time prescribed

 by the Michigan Legislature to gather one thousand signatures by

 twenty-nine days. Thus, a state action narrowly tailored to accomplish

 the same compelling state interest would correspondingly reduce the

 signature requirement to account for the lost twenty-nine days. Or, to

 state it differently, even assuming the State generally has a compelling

 interest in ensuring candidates have a modicum of support before

 allowing inclusion on the ballot, here the State has not shown it has a


                                      25
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.346   Page 26 of 40




 compelling interest in enforcing the specific numerical requirements set

 forth in Section 168.544f in the context of the pandemic conditions and

 the upcoming August primary.

       The State has thus failed to show that its enforcement of the

 signature requirements in conjunction with the Stay-at-Home Order is

 both justified by a compelling state interest and narrowly tailored to

 accomplish that interest in a manner that has the least restrictive impact

 on Plaintiff’s constitutional rights. It therefore fails to pass a strict

 scrutiny analysis. Consequently, Plaintiff has established a likelihood of

 prevailing on the merits of his First and Fourteenth Amendment claims.

             b. Likelihood That Plaintiff Will Suffer Irreparable
                Harm Absent Injunctive Relief

       The Court next considers whether Plaintiff will suffer irreparable

 harm in the absence of injunctive relief. Bays, 668 F.3d at 818-19. “To

 demonstrate irreparable harm, the plaintiffs must show that . . . they will

 suffer actual and imminent harm rather than harm that is speculative or

 unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir.

 2006).

       In reviewing the record, the Court concludes that Plaintiff will

 suffer irreparable harm absent relief. Ballot access cases such as this
                                      26
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.347   Page 27 of 40




 implicate First Amendment rights, and when such fundamental rights

 are violated—as when a candidate is unconstitutionally deprived of

 access to the ballot—irreparable harm can be presumed. See Libertarian

 Party of Ohio, 751 F.3d at 412 (“[I]t is well-settled that loss of First

 Amendment freedoms, even for minimal periods of time, unquestionably

 constitutes irreparable injury.”) (quoting Elrod v. Burns, 427 U.S. 347,

 373 (1976) (plurality)).

             c. Probability of Harm to Others and Consideration of
                the Interests of the Public

       The remaining factors, “harm to the opposing party and weighing

 the public interest . . . merge when the Government is the opposing

 party.” Nken v. Holder, 556 U.S. 418, 435 (2009). Defendants contend

 that the State and its citizens will be harmed in two ways if the Court

 issues an injunction. First, the State and the people will be deprived of

 the full and proper enforcement of laws enacted by the Michigan

 Legislature. Second, an injunction lowering the signature requirement

 would allegedly result in the disparate treatment of similarly situated

 candidates. ECF No. 6, PageID.118-19. On the first point, the State is

 correct that the Supreme Court has consistently recognized that states

 have a strong interest in seeing their laws effectuated. See New Motor
                                      27
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.348   Page 28 of 40




 Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351 (1977)

 (Rehnquist, J., in chambers) (“[A]ny time a State is enjoined by a court

 from effectuating statutes enacted by representatives of its people, it

 suffers a form of irreparable injury.”). As to the second point regarding

 disparate treatment, it is the case that other candidates, including some

 running against Plaintiff for the Republican nomination in Michigan’s

 Eleventh Congressional District, have already obtained enough

 signatures to appear on the August ballot. See Amicus Br. of Whittney

 Williams, ECF No. 21. If the Court were to grant Plaintiff’s request to

 lower the minimum number of signatures required to appear on the

 August primary ballot, it would be permitting candidates to appear on

 the ballot who had gathered fewer signatures than those like Williams

 who have successfully met the threshold before April 21st. In considering

 the State’s position, the Court agrees that the first point is well taken

 and that the State will likely suffer injury from not having its ballot

 access requirements enforced as written if an injunction issues. The

 question is balancing the significance of this harm against the

 deprivation of constitutional rights, as well as other public harms, that

 enforcement of those requirements would cause.


                                      28
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.349   Page 29 of 40




       As to the second harm identified by the State, the alleged disparate

 treatment of candidates, this point is not well founded. Without any

 injunctive relief, the combination of the Stay-at-Home Order and the

 signature requirements operates to cause disparate treatment of those

 candidates who were fortunate enough to have met their signature

 requirement early as compared with those who were planning—and

 needing to use—the last twenty-nine days that they had assumed would

 be available to gather signatures. One group benefits while the other

 loses. Similarly, if injunctive relief were to lower the number of required

 signatures, one could argue that the early birds who might have gained

 an advantage from the Stay-at-Home Order’s exclusion of their more

 procrastinating competitors would be “harmed” while the other

 candidates would be benefitted. Both the status quo and the remedy

 sought by Plaintiff would arguably cause a form of disparate impact on

 candidates. Consequently, the Court will not give weight to this second

 form of harm raised by the State.

       The Court must weigh the State’s proffered harm of not being able

 to enforce its ballot access requirements against the harm to the Plaintiff

 and the public harms that would result from the lack of any injunction.


                                      29
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.350   Page 30 of 40




 The Court finds that the balance weighs in favor of an injunction. First,

 in the absence of an injunction, Plaintiff and other candidates in his

 position were left with no choice but to have violated the Stay-at-Home

 Order in order to collect the signatures they need.            Indeed, some

 candidates have already admitted to having done so. See Bannister Decl.

 ¶ 36, ECF No. 15-2, PageID.278. The broader public interest is not

 served by preserving the current signature-gathering scheme at the cost

 of encouraging more candidates and their supporters to risk their health

 and criminal penalties to gather signatures.

       Second, while Defendants accurately point out that voters do not

 have an “absolute right to vote for a candidate of [their] choice,” it is also

 the case that a candidate’s ability to appear on the ballot “affects the First

 Amendment rights of voters.” Blackwell, 462 F.3d at 588; see also Ill.

 State Bd. of Elections, 440 U.S. at 184 (“By limiting the choices available

 to voters, the State impairs the voters’ ability to express their political

 preferences.”).   Here, if a candidate should fail to obtain enough

 signatures because she had relied on the somewhat standard and

 eminently reasonable assumption that she would be able to ramp up

 signature collecting in the spring, Michigan voters may lose the ability to


                                      30
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.351   Page 31 of 40




 vote for a candidate who, absent the pandemic, would have easily been

 included on the ballot. This would cause injury to the First Amendment

 rights of an innumerable number of Michigan voters.

       Finally, were the Court to redress Plaintiff’s injury by granting his

 request to lower the number of signatures required to qualify for the

 August primary ballot, the uniform nature of the relief would have some

 benefits both for candidates who had already met the current threshold

 as well as those who had collected a lesser number of signatures. For

 example, because Ms. Williams has already obtained one thousand

 signatures, any signatures she gathered in excess of a lower minimum

 would provide her, and any other candidates in her position, with a larger

 margin of signatures, should any of the gathered signatures later be

 deemed invalid.

             d. Remedy

       Since the advent of the coronavirus, and the unfurling of its deadly

 pall across America, the governments of the several states have searched

 for solutions to protect their citizens’ health, while at the same time




                                      31
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                   PageID.352       Page 32 of 40




 preserving fundamental democratic processes and liberties.14 In New

 York, Governor Andrew Cuomo, confronted with the same issue that is

 before this Court, reduced the number of petition signatures candidates

 would be required to obtain to thirty percent of the statutory

 requirement. N.Y. Exec. Order No. 202.2 (Mar. 14, 2020). Vermont

 suspended its signature requirement entirely. H. 681, 2019-2020 Gen.

 Assemb., Adjourned Sess. (Vt. 2020).                        At least three states have

 attempted to address the difficulty candidates face obtaining in-person

 signatures by allowing for electronically submitted signatures.                                  FL.

 Emergency R. 1SER20-2 (Apr. 2, 2020); N.J. Exec. Order No. 105 (Mar.

 19, 2020); Utah Exec. Order No. 2020-8 (Mar. 26, 2020).

        In responding to the public health risks that in-person voting

 presents, many states have taken actions designed to ensure adequate

 conditions for public participation.                  At least sixteen states and one

 territory—Alaska, Connecticut, Delaware, Georgia, Hawaii, Indiana,

 Kentucky, Louisiana, Maryland, New Jersey, New York, Ohio,




 14For an extensive review of the numerous examples of state initiatives aimed at protecting democratic
 processes in the wake of the COVID-19 pandemic, see Changes to election dates, procedures, and
 administration in response to the coronavirus (COVID-19) pandemic, 2020, Ballotpedia,
 https://ballotpedia.org/Changes_to_election_dates,_procedures,_and_administration_in_response_to_
 the_coronavirus_(COVID-19)_pandemic,_2020 (last accessed Apr. 19, 2020).
                                                  32
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20                     PageID.353        Page 33 of 40




 Pennsylvania, Rhode Island, West Virginia, Wyoming and Puerto Rico—

 have either rescheduled their presidential primaries or adopted voting by

 mail procedures with extended deadlines.15 In total, more than half of

 the states have already postponed at least one election.16 It may be that

 others will follow suit.

           In Michigan, while extraordinary and well-coordinated efforts have

 been adopted to protect the public health, fewer efforts have focused on

 the challenges the virus has raised for the fair and effective functioning

 of elections.17 Based on the record before the Court, for the reasons

 explained above, Plaintiff has established that he is likely to succeed on

 the merits of his claim and that he will suffer irreparable harm absent

 an injunction. The Court also finds that on balance, the public interest

 would be served by the issuance of an injunction, and that the benefits to



 15Nick Corasaniti & Stephanie Saul, 16 States Have Postponed Their Primaries Because of
 Coronavirus. Here’s a List, N.Y. Times (Apr. 17, 2020), https://www.nytimes.com/article/2020-
 campaign-primary-calendar-coronavirus.html.

 16   See footnote 14, supra.

 17 Some measures have been taken, for example, the Michigan Secretary of State announced that
 absentee ballots would be sent to all voters in preparation for the May 5, 2020 elections. Mich. Sec’y
 of State, Secretary of State to mail absent voter ballot applications to all May 5 voters (Mar. 23, 2020)
 https://www.michigan.gov/sos/0,4670,7-127-93094-522761--
 ,00.html?link_id=34&can_id=3ce03c3d77033bbeb4c4bf7ba04c984c&source=email-morning-digest-
 comeback-bid-by-former-attorney-general-highlights-utahs-quirky-ballot-access-
 rules&email_referrer=email_759189&email_subject=morning-digest-comeback-bid-by-former-
 attorney-general-highlights-utahs-quirky-ballot-access-rules.
                                                   33
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.354   Page 34 of 40




 the public and Plaintiff outweigh the injuries the State is likely to incur.

 Accordingly, Plaintiff is entitled to the extraordinary remedy of

 injunctive relief.

       Plaintiff seeks relief from the application of the State’s signature

 requirements—specifically Sections 168.133 and 168.544f—because of

 the severe burdens the State’s Stay-at-Home Order has placed on his

 ability to gather signatures. See Mich. Comp. Laws §§ 168.133, 168.544f.

 Injunctive relief in the context of a forthcoming election is an equitable—

 and unusual—remedy, but it is not unprecedented. In fact, at least one

 state court has already entered a preliminary injunction reducing a state

 statutory signature requirement because of the burdens put on

 candidates by the COVID-19 pandemic.           Faulkner v. Va. Dep’t. of

 Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25, 2020) (granting preliminary

 injunction and reducing candidate signature gathering requirements

 because of state’s COVID-19 restrictions). This Court agrees with the

 Faulkner court and finds that it is appropriate to enjoin Defendants from

 rigid application of those particular statutes, as well as any others that

 are substantively identical in causing the same kind of irreparable harm

 to similarly situated individuals. At the same time, the Court also finds


                                      34
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.355   Page 35 of 40




 that the State is legitimately concerned that a lowering of ballot access

 standards could result in “laundry list” ballots crowded with names that

 “discourage voter participation and confuse and frustrate those who do

 participate.” Lubin, 415 U.S., at 715; see also Briscoe, 429 U.S. at 1322–

 23. Accordingly, the Court will balance the interests of both parties in

 fashioning a remedy.

       The Court considers the proposed remedies suggested by the

 parties, together with the facts and applicable law, and finds that a three-

 pronged remedy is necessary to address the nature of the harm while

 simultaneously respecting the interest of the State. First, the signature

 requirements must be lowered to account for the fact that the State’s

 action reduced the available time to gather signatures. Second, as the

 State has conceded that it could still meet its election planning

 obligations if the due date for signatures were extended until May 8, the

 Court will order that extension. Finally, to enhance the available means

 for gathering signatures, the State will be ordered to implement a method

 that would permit signatures to be gathered through the use of electronic

 mail. In doing so, the State is directed to design a system that is as “user-

 friendly” as possible to maximize its efficacy.         For example, such


                                      35
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.356   Page 36 of 40




 procedures should allow for the use of a digital copy of a real signature

 whether created by scanner or by a digital photograph, assuming that

 the signature is appropriately witnessed, such as through digital means

 as described in Executive Order 2020-41.

       As stated, because the Court gives weight to the State’s competing

 interests, the Court will not completely enjoin the enforcement of the

 signature requirements contained in Sections 168.133 and 168.544f. The

 Court will instead order the State to lower the minimum number of

 signatures required for candidates to be included on the August primary

 ballot and continue to accept signatures until May 8, 2020. This form of

 relief is also not without precedent. See Faulkner v. Va. Dep’t. of

 Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25, 2020) (reducing signature

 requirement sixty-five percent in light of COVID-19 restrictions); see also

 Graveline, 336 F. Supp. 3d at 817 (granting preliminary injunction and

 reducing signature requirement for attorney general candidate from

 30,000 signatures to 5,000) aff’d Graveline v. Johnson, 747 F. App’x 408,

 416 (6th Cir. 2018); Jones v. McGuffage, 921 F. Supp. 2d 888, 899 (N.D.

 Ill. 2013) (granting preliminary injunction and reducing candidate

 signature gathering requirements because upholding statutory signature


                                      36
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.357   Page 37 of 40




 gathering requirements in context of truncated special election limited to

 Chicago winter would place unconstitutional burden on candidates).

           The Court notes that a number of other candidates have sought to

 participate in this action because the outcome of this case will affect their

 access to the August primary ballot.18 In a separate order, the Court will

 permit some of the proposed plaintiffs to join this lawsuit, but because

 the State did not directly address the specifics of their factual claims,

 they are not thoroughly discussed here. As to the question of how much

 the signature requirement should be reduced, Plaintiff, who has already

 obtained seventy percent of the signatures that he is required to obtain,

 is asking the Court to reduce the number of signatures required to sixty

 percent of the minimum number required pursuant to Section 168.544f.

 ECF No. 10, PageID.165. Even such a reduction, however, would still

 present a significant hurdle for otherwise viable candidates, including

 those whose signature requirements are lower than Plaintiff’s.            For

 example, candidates for certain city council positions subject to the April

 21, 2020 deadline need only procure one hundred signatures. See

 Bannister Decl. ¶ 5, ECF No. 15-2, PageID.273. Such a candidate may



 18   See footnote seven, supra.
                                       37
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.358   Page 38 of 40




 be able to easily collect one hundred signatures in as little as one week

 using traditional collection means like going door-to-door or canvassing

 at community centers. Id. ¶ 10. These candidates may have relied,

 reasonably and in good faith, on the ability to collect the vast majority of

 the signatures they needed in late March or early April, when rising

 temperatures would bring more people outside and facilitate signature

 gathering. See, e.g., Jones, 921 F. Supp. 2d at 897. While any such line-

 drawing inevitably involves some degree of arbitrariness, common sense

 suggests that a reasonably diligent candidate should be expected to have

 reached the half-way point in gathering signatures when there is only

 one month to go. Consequently, a reduction in the requirement by fifty

 percent will be ordered. This reduction, combined with an extension of

 the signature-gathering deadline until May 8, 2020, and the adoption of

 an acceptable email-based method for collecting signatures, will be

 sufficient in these unusual circumstances to ensure both sufficient access

 to the ballot for those who seek it, and accommodation of the State’s

 interest in ensuring candidates have a modicum of support before

 inclusion on the ballot.




                                      38
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.359   Page 39 of 40




        IV.   CONCLUSION

    Accordingly, for all the reasons set out above, IT IS HEREBY

 ORDERED:

    - That all candidates:

          o (i) who filed a statement of organization under the Federal

              Election Campaign Act of 1971, 52 U.S.C. §§ 30101 et seq., or

              established a candidate committee under the Michigan

              Campaign Finance Law, Mich. Comp. Laws, §§ 169.201 et

              seq., before March 10, 2020; and

          o (ii) who are required by a relevant section of the Michigan

              Election Law, Mich. Comp. Laws, §§ 168.1 et seq., to file a

              nominating petition by April 21, 2020, for the purpose of

              appearing on the August 4, 2020, primary election ballot; and

          o (iii) who do not have the option under Michigan Election Law

              to appear on the August 4, 2020, primary election ballot

              through the payment of a filing fee in lieu of filing a

              nominating petition;

    -   Shall be qualified for inclusion on the August 4, 2020 primary

        election ballot if the candidate submits fifty percent of the number


                                      39
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20   PageID.360   Page 40 of 40




       of valid signatures required by Mich. Comp. Laws § 168.544f with

       the appropriate filing official as provided by Michigan Election Law

       by 5:00 p.m. on May 8, 2020. No other filing deadline is extended

       under this Order.

    - Furthermore, the Director of Elections shall within 72 hours of the

       date of this Order adopt and promulgate, according to the

       specifications it determines to be appropriate and efficient,

       regulations providing for an additional optional procedure that

       allows the collection and submission of ballot petition signatures in

       digital form by electronic means such as email;

    - Finally, the Director of Elections shall take all reasonable and

       necessary steps to communicate the terms of this injunction to

       county, township, and city clerks in this State who act as filing

       officials for offices for which nominating petitions are due as

       described in this Order.

 IT IS SO ORDERED.

  DATED this 20th day of April, 2020.

                                    BY THE COURT:
                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
                                      40
